Citation Nr: 0519040	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.   He served in the National Guard of Puerto 
Rico from July to November 1949

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Entitlement to service connection for a psychiatric disorder 
was denied in an April 1956 rating decision.  As the veteran 
did not appeal that decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002).  In July 1981 and February 1984 rating 
decisions, the RO denied applications to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
No appeal was filed; hence, these decisions are final.  

In a January 1989 Board decision, entitlement to service 
connection for a psychiatric disorder was denied on the 
merits.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  In a January 1992 rating decision and an October 1995 
Board decision, applications to reopen a claim of entitlement 
to service connection for a psychiatric disorder were denied.  

Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the October 1995 
Board decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.



FINDING OF FACT

The evidence received since the October 1995 Board decision 
is new, it bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

Since an October 1995 Board decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a psychiatric disorder was brought 
about by his military service.  As noted above, this claim 
has been the subject of several RO and Board decisions.  Most 
recently, an October 1995 Board decision declined to reopen 
the claim because the record did not include any additional 
evidence which tended to establish that the appellant 
manifested a chronic acquired psychiatric disability in-
service, or that he manifested a compensably disabling 
psychosis within one year after service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the Board's October 1995 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim folders since the final 
denial.  In this regard, this evidence includes, for the 
first time, medical opinion evidence that currently diagnosed 
psychiatric disorders were consistent with symptoms shown 
during military service.  Specifically, in an October 1996 
letter from a VA physician, it was noted that June 1954 
service medical records showed that the veteran was already 
experiencing periods of depression, dependency, and somatic 
complaints of psychogenic origin.  The October 1996 letter 
thereafter noted that the veteran continued to experience, 
among other things, paranoia, anger, depression, anxiety, 
hallucinations, and suicidal ideation.  The diagnoses were 
rule out chronic paranoid schizophrenia, and schizotypal 
personality disorder.  The author physician opined that, 
"current symptoms seem to be consistent with what was 
reported while he was in the army."  

As service connection may be granted where disability was 
caused or aggravated by military service or where there is 
continuity of adverse symptomatology since service, 38 C.F.R. 
§ 3.303 (2004), the October 1996 letter is so significant 
that it must be considered to fairly address the merits of 
the claim.  Hence, the Board finds that the additional 
evidence is new and material, 38 C.F.R. § 3.156(a), and the 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000, to the extent indicated, the decision 
constitutes a complete grant of the maximum benefit allowable 
by law or regulation.  Therefore, a discussion of the 
Veterans Claims Assistance Act of 2000 and the effect it had 
as to whether the appellant's claim should be reopened is not 
required.

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, given the state of the law and evidence 
as discussed below, the Board finds that the underlying 
claim, must be remanded for further evidentiary development 
before the merits may be addressed.

Initially, the Board notes that, while 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) requires VA to 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim, including notifying him 
of which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant, no such notice was provided as to a claim of 
entitlement to service connection.  Therefore, a remand to 
provide the veteran with this notice is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, 38 U.S.C.A. § 5103A(d) (West 2002) requires that VA 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  Therefore, given the numerous 
diagnoses found in the claim files, e.g., anxiety neurosis, 
paranoid schizophrenia, chronic depression, a dysthymic 
disorder, a psychotic reaction, a borderline personality 
disorder, an adjustment disorder with anxious and depressed 
features, a schizotypal personality disorder, and a bipolar 
disorder; as well as the October 1996 letter, on remand, the 
veteran must be afforded a VA examination to obtain medical 
opinion evidence as to the correct diagnosis of any current 
psychiatric disorder as well as its relationship, if any, to 
military service.

Therefore, the appeal is REMANDED for the following:

1.  The RO must provide the veteran with 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), notice as to his claim of 
entitlement to service connection for a 
psychiatric disorder in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Specifically, the 
notice must (1) notify the claimant of 
the information and specific evidence not 
of record that is necessary to 
substantiate the claim; (2) notify him of 
the information and specific evidence 
that VA will seek to provide; (3) notify 
him of the information and specific 
evidence he is expected to provide; and 
(4) request he provide any pertinent 
evidence in his possession.  The 
appellant should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  After associating with the record any 
relevant evidence identified by the 
veteran after receiving the above VCAA 
notice, the RO should schedule the 
claimant for a VA psychiatric 
examination.  The claim folders are to be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  Based on a review of the 
claim folders and the results of the 
examination, the psychiatrist should 
answer the following questions.

What are the diagnoses of the 
veteran's current psychiatric 
disorders?

As to any acquired psychiatric 
disorder, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that it was directly caused 
or aggravated by military service?  

As to any acquired psychosis is it 
at least as likely as not that it 
manifested itself to a compensable 
degree within the first year 
following the veteran's September 
1955 separation from active duty?

Note:  In providing the above opinions, 
the examiner must consider: the veteran's 
history of neurotic complaints noted at 
an April 1952 pre-induction examination, 
the September 1953 entrance examination 
report, the November 1953 psychiatric 
certificate, the history noted in an 
August 1954 hospitalization summary, the 
August 1954 Army neuropsychiatric service 
report, the August 1955 separation 
examination, 1996 VA treatment records, 
and the opinions expressed in the October 
1996 letter.

3.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


